



Exhibit 10.1


[Form of Director and Officer Indemnification Agreement]
DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT


This Director and Officer Indemnification Agreement, executed and effective as
of __________ ___, 20___ (this “Agreement”), is made by and between FirstEnergy
Corp., an Ohio corporation (the “Company”), and __________ (“lndemnitee”).
RECITALS:
A.In recognition of the need for corporations to be able to induce capable and
responsible persons to accept positions in corporate management, Ohio Revised
Code (“ORC”) §1701.13(E) authorizes (and in some instances requires)
corporations to indemnify their directors and officers, authorizes (and
sometimes requires) corporations to advance funds to pay for expenses of its
directors and officers prior to the final disposition of an action, suit or
proceeding, and further authorizes corporations to purchase and maintain
insurance for the benefit of their directors and officers.


B.Indemnification by a corporation serves the policies of (1) allowing directors
and officers to resist unjustified lawsuits, secure in the knowledge that, if
vindicated, the corporation will bear the expense of litigation; (2) encouraging
capable women and men to serve as corporate directors and officers, secure in
the knowledge that the corporation will absorb the costs of defending their
honesty and integrity; (3) allowing directors, officers and corporations to
dispose of vexatious and distracting litigation through negotiation of
settlements; and (4) authorizing corporations to purchase and maintain insurance
for the benefit of their directors and officers.


C.ORC §1701.13(E) also authorizes a corporation to pay in advance of the final
disposition of an action, suit or proceeding the expenses incurred by a director
or officer in the defense thereof, and any such right to the advancement of
expenses may be made separate and distinct from any right to indemnification and
need not be subject to the satisfaction of any standard of conduct or otherwise
affected by the merits of any claims against the director or officer.


D.Under Ohio law, a director’s and officer’s right to be reimbursed for the
costs of defense of criminal actions, whether such claims are asserted under
state or federal law, does not depend upon the merits of the claims asserted
against the director or officer, which are separate and distinct from any right
to indemnification the director or officer may be able to establish, and
indemnification of the director or officer against criminal fines and penalties
is permitted if the director or officer satisfies the applicable standard of
conduct as a director or officer.


E.Indemnitee is a director and/or officer of the Company and Indemnitee’s
willingness to serve in such capacity is predicated, in substantial part, upon
the Company’s willingness to indemnify Indemnitee in accordance with the
principles reflected above, to the fullest extent permitted by the laws of the
state of Ohio, and upon the other undertakings set forth in this Agreement.


F.Regulation 31 of the Company’s Amended Code of Regulations (the “Regulations”)
require the Company to indemnify each director and officer and former director
and officer of the Company to the full extent then permitted by law.


G.Regulation 32 of the Regulations provides that the Company, with the approval
of the Company’s Board of Directors (the “Board”), may purchase and maintain
insurance or furnish similar protection on behalf of our for any persons that
the Company may indemnify under the Regulations, against any liability asserted
against and incurred by any such person in any capacity, or arising out of his
or her status as such.


H.Regulation 33 of the Regulations provides that the Company, with the approval
of the Board, may enter into agreements with any persons that the Company may
indemnify under the Regulations, and undertake thereby to indemnify such persons
and to pay the expenses incurred by them in defending any action, suit or
proceeding against them, whether or not the Company would have power under the
law or the Regulations to indemnify such person.


I.Therefore, in recognition of the need to provide Indemnitee with contractual
protection against personal liability, in order to procure Indemnitee’s service
as a director and/or officer of the Company and to enhance Indemnitee’s ability
to serve the Company in an effective manner, and in order to provide such
protection pursuant to express contract rights (intended to be enforceable
irrespective of, among other things, any amendment to the Company’s Amended
Articles of Incorporation or the Regulations (collectively, the “Constituent
Documents”), any change in the composition of the Board including, but not
limited to, the retirement of a director, or any change-in-control or business
combination transaction relating to the Company), or any change in the
director’s or officer’s status through retirement or resignation, the Company
wishes to provide in this Agreement for the indemnification of and the
advancement of Expenses (as defined in Section l(f)) to Indemnitee as set forth
in this Agreement and for the continued coverage of Indemnitee under the
Company’s directors’ and officers’ liability insurance policies.


1

--------------------------------------------------------------------------------





J.In light of the considerations referred to in the preceding recitals, it is
the Company’s intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms, to maximize the protections
to be provided to Indemnitee hereunder.


NOW, THEREFORE, the parties hereby agree as follows:
1.Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:


(a)“Change in Control” means the occurrence after the date of this Agreement of
any of the following events:


(i)the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of the combined voting power of the then-outstanding Voting Stock
of the Company; provided, however, that:


(A)for purposes of this Section 1(a)(i), the following acquisitions will not
constitute a Change in Control: (1) any acquisition of Voting Stock of the
Company directly from the Company that is approved by a majority of the
Incumbent Directors, (2) any acquisition of Voting Stock of the Company by the
Company or any Subsidiary, (3) any acquisition of Voting Stock of the Company by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary, and (4) any acquisition of Voting Stock of the
Company by any Person pursuant to a Business Combination that complies with
clauses (A), (B) and (C) of Section 1(a)(iii) below;


(B)if any Person acquires beneficial ownership of 20% or more of combined voting
power of the then-outstanding Voting Stock of the Company as a result of a
transaction described in clause (A)(1) of Section 1 (a)(i) and such Person
thereafter becomes the beneficial owner of any additional shares of Voting Stock
of the Company representing 1% or more of the then-outstanding Voting Stock of
the Company, other than in an acquisition directly from the Company that is
approved by a majority of the Incumbent Directors or other than as a result of a
stock dividend, stock split or similar transaction effected by the Company in
which all holders of Voting Stock are treated equally, such subsequent
acquisition will be deemed to constitute a Change in Control;


(C)a Change in Control will not be deemed to have occurred if a Person acquires
beneficial ownership of 20% or more of the Voting Stock of the Company as a
result of a reduction in the number of shares of Voting Stock of the Company
outstanding unless and until such Person thereafter becomes the beneficial owner
of any additional shares of Voting Stock of the Company representing 1% or more
of the then-outstanding Voting Stock of the Company, other than in an
acquisition directly from the Company that is approved by a majority of the
Incumbent Directors or other than as a result of a stock dividend, stock split
or similar transaction effected by the Company in which all holders of Voting
Stock are treated equally; and


(D)if at least a majority of the Incumbent Directors determine in good faith
that a Person has acquired beneficial ownership of 20% or more of the Voting
Stock of the Company inadvertently, and such Person divests as promptly as
practicable a sufficient number of shares so that such Person beneficially owns
less than 20% of the Voting Stock of the Company, then no Change in Control will
have occurred as a result of such Person’s acquisition; or


(ii)a majority of the Directors are not Incumbent Directors; or


(iii)the consummation of a reorganization, merger or consolidation, or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation, or other transaction (each, a
“Business Combination”), unless, in each case, immediately following such
Business Combination (A) all or substantially all of the individuals and
entities who were the beneficial owners of Voting Stock of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the combined voting power of the then outstanding
shares of Voting Stock of the entity resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries), (B) no Person (other than the
Company, such entity resulting from such Business Combination, or any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
Subsidiary or such entity resulting from such Business Combination or a holding
company as described in ORC §1701.802(A), or any successor provision)
beneficially owns, directly or indirectly, 20% or more of the combined voting
power of the then outstanding shares of Voting Stock of the entity resulting
from such Business Combination, and (C) at least a majority of the members of
the Board of Directors of the entity resulting from such Business Combination
were Incumbent Directors at the time of the execution of the initial agreement
or of the action of the Board providing for such Business Combination; or


(iv)approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 1(a)(iii).




2

--------------------------------------------------------------------------------







For purposes of this Section 1(a) and as used elsewhere in this Agreement, the
following terms have the following meanings:


(A)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(B)“Incumbent Directors” means the individuals who, as of the date hereof, are
Directors of the Company and any individual becoming a Director subsequent to
the date hereof whose election, nomination for election by the Company’s
shareholders, or appointment, was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without objection to such nomination); provided, however, that an
individual will not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of Directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board.


(C)“Subsidiary” means an entity in which the Company or any holding company as
described in ORC §1701.802(A), or any successor provision, directly or
indirectly beneficially owns 50% or more of the outstanding Voting Stock.


(D)“Voting Stock” means securities entitled to vote generally in the election of
directors (or similar governing bodies).


(b)“Claim” means (i) any threatened, asserted, pending or completed claim,
demand, action, suit or proceeding of any kind, whether civil, criminal,
administrative, arbitrative, investigative or other, and whether made pursuant
to federal, state or other law; and (ii) any threatened, pending or completed
inquiry or investigation, whether made, instituted or conducted by or at the
behest of the Company or any other person, including without limitation any
federal, state or other court or governmental entity or agency and any committee
or other representative of any corporate constituency, that Indemnitee
determines might lead to the institution of any such claim, demand, action, suit
or proceeding.


(c)“Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, that is directly or indirectly controlled by the Company. For
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity or enterprise, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise; provided that
direct or indirect beneficial ownership of capital stock or other interests in
an entity or enterprise entitling the holder to cast 20% or more of the total
number of votes generally entitled to be cast in the election of directors (or
persons performing comparable functions) of such entity or enterprise will be
deemed to constitute control for purposes of this definition.


(d)“Disinterested Director” means a director of the Company who is not and was
not a party to the Claim in respect of which indemnification is sought by
Indemnitee.


(e)“ERISA Losses” means any taxes, penalties or other liabilities under the
Employee Retirement Income Security Act of 1974, or Section 4975 of the Internal
Revenue Code of 1986.


(f)“Expenses” means attorneys’ and experts’ fees and expenses and all other
costs and expenses paid or payable in connection with investigating, defending,
being a witness in, responding to or otherwise participating in (including on
appeal), or preparing to investigate, defend, respond to, be a witness in or
otherwise participate in (including on appeal), any Claim, any federal, state,
local or foreign income tax paid or payable by the Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement, and any amounts
paid in settlement prior to a final, nonappealable judgment or conviction.


(g)“Indemnifiable Claim” means any Claim based upon, arising out of or resulting
from (i) any actual, alleged or suspected act or failure to act by Indemnitee in
his or her capacity as a director, officer, employee or agent of the Company or
as a director, officer, employee, member, manager, trustee or agent of any other
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise, whether or not for profit (including any employee
benefit plan or related trust), as to which Indemnitee is or was serving at the
request of the Company as a director, officer, employee, member, manager,
trustee or agent, (ii) any actual, alleged or suspected act or failure to act by
Indemnitee in respect of any business, transaction, communication, filing,
disclosure or other activity of the Company or any other entity or enterprise
referred to in clause (i) of this sentence, or (iii) Indemnitee’s status as a
current or former director, officer, employee or agent of the Company or as a
current or former director, officer, employee, member, manager, trustee or agent
of the Company or any other entity or enterprise referred to in clause (i) of
this sentence or any actual, alleged or suspected act or failure to act by
Indemnitee in connection with any obligation or restriction imposed upon
Indemnitee by reason of such status. In addition to any service at the actual
request of the Company, for purposes of this Agreement, Indemnitee will be
deemed to be serving or to have served at the request of the Company as a
director, officer, employee, member, manager, trustee or agent of another entity
or enterprise if Indemnitee is or was serving as a director, officer, employee,
member, manager, trustee or agent of such entity or enterprise and (i) such
entity or enterprise is or at the time of such service was a Controlled
Affiliate, (ii) such entity or enterprise is or at the time of such service was
an employee benefit plan (or related trust) sponsored or maintained by the
Company or a Controlled Affiliate, or (iii) the Company or a Controlled
Affiliate directly


3

--------------------------------------------------------------------------------





or indirectly caused or authorized Indemnitee to be nominated, elected,
appointed, designated, employed, engaged or selected to serve in such capacity.


(h)“Indemnifiable Losses” means any and all Losses relating to, arising out of
or resulting from any Indemnifiable Claim.


(i)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company (or any
Subsidiary) or Indemnitee in any matter material to either such party (other
than with respect to matters concerning the Indemnitee under this Agreement, or
of other indemnitees under similar indemnification agreements), or (ii) any
other named (or, as to a threatened matter, reasonably likely to be named) party
to the Indemnifiable Claim giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” will not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.


(j)“Losses” means any and all Expenses, damages, losses, liabilities, judgments,
fines, penalties (whether civil, criminal or other), ERISA Losses and amounts
paid in settlement following a final, nonappealable judgment or conviction,
including without limitation all interest, assessments and other charges paid or
payable in connection with or in respect of any of the foregoing.


2.Indemnification Obligation. Subject to Section 8, the Company shall indemnify,
defend and hold harmless Indemnitee, to the fullest extent permitted or required
by the laws of the State of Ohio in effect on the date hereof or as such laws
may from time to time hereafter be amended to increase the scope of such
permitted or required indemnification, against any and all Indemnifiable Claims
and Indemnifiable Losses; provided, however, that, (a) except as provided in
Sections 4 and 21, Indemnitee will not be entitled to indemnification pursuant
to this Agreement in connection with any Claim initiated by Indemnitee against
the Company or any director or officer of the Company unless the Company has
joined in or consented to the initiation of such Claim and (b) no repeal or
amendment of any law of the State of Ohio shall in any way diminish or adversely
affect the rights of Indemnitee pursuant to this Agreement in respect of any
occurrence or matter arising prior to any such repeal or amendment.


3.Advancement of Expenses. Indemnitee will have the right to advancement by the
Company prior to the final disposition of any Indemnifiable Claim of any and all
Expenses relating to, arising out of or resulting from any Indemnifiable Claim
paid or incurred by Indemnitee or which Indemnitee determines are reasonably
likely to be paid or incurred by Indemnitee. Indemnitee’s right to such
advancement is not subject to the satisfaction of any standard of conduct and is
not conditioned upon any prior determination that Indemnitee is entitled to
indemnification under this Agreement with respect to the Indemnifiable Claim or
the absence of any prior determination to the contrary. Without limiting the
generality or effect of the foregoing, within five business days after any
request by Indemnitee, the Company shall, in accordance with such request (but
without duplication), (a) pay such Expenses on behalf of Indemnitee, (b) advance
to Indemnitee funds in an amount sufficient to pay such Expenses, or
(c) reimburse Indemnitee for such Expenses; provided that Indemnitee shall
repay, without interest any amounts actually advanced to Indemnitee that, at the
final disposition of the Indemnifiable Claim to which the advance related, were
in excess of amounts paid or payable by Indemnitee in respect of Expenses
relating to, arising out of or resulting from such Indemnifiable Claim. In
connection with any such payment, advancement or reimbursement, the Indemnitee
shall execute and deliver to the Company an Undertaking substantially in the
form of Exhibit A attached hereto and made a part hereof (subject to Indemnitee
filling in the blanks therein and selecting from among the bracketed
alternatives therein, the “Undertaking”), averring that the Indemnitee has
reasonably incurred or will reasonably incur actual Expenses in defending an
Indemnifiable Claim. The Undertaking need not be secured and the Company must
accept the Undertaking without reference to Indemnitee’s ability to repay the
Expenses. Unless (x) at the time of the Indemnitee’s act or omission at issue,
the Constituent Documents prohibit such advances by specific reference to ORC
§1701.13(E)(5)(a), or any successor provision, (y) the only liability asserted
against the Indemnitee in the subject action, suit or proceeding is pursuant to
ORC §1701.95, or any successor provision, or (z) the Board of Directors
determines, by a majority vote of a quorum consisting of the Disinterested
Directors, the only liability asserted against the Indemnitee in the subject
action, suit or proceeding is in the Indemnitee’s role as an officer of the
Company, the Indemnitee will be eligible to execute Part A of the Undertaking by
which the Indemnitee undertakes to: (i) repay such amount if it is proved by
clear and convincing evidence in a court of competent jurisdiction that the
Indemnitee’s action or failure to act involved an act or omission undertaken
with deliberate intent to cause injury to the Company or undertaken with
reckless disregard for the best interests of the Company; and (ii) reasonably
cooperate with the Company concerning the action, suit, proceeding or claim. In
all cases, the Indemnitee will be eligible to execute Part B of the Undertaking
by which the Indemnitee undertakes to repay such amount if it ultimately is
determined that the Indemnitee is not entitled to be indemnified by the Company
under this Agreement or otherwise. In the event that the Indemnitee is eligible
to and does execute both Part A and Part B of the Undertaking, the Expenses
which are paid by the Company pursuant thereto will be required to be repaid by
the Indemnitee only if the Indemnitee is required to do so under the terms of
both Part A and Part B of the Undertaking. In no event will Indemnitee’s right
to the payment, advancement or reimbursement of Expenses pursuant to this
Section 3 be conditioned upon any undertaking that is less favorable to
Indemnitee than, or that is in addition to, the undertakings set forth in
Exhibit A.


4.Indemnification for Additional Expenses. Without limiting the generality or
effect of the foregoing, the Company shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within five business days of such request, any
and all Expenses paid or incurred by Indemnitee or which Indemnitee


4

--------------------------------------------------------------------------------





determines are reasonably likely to be paid or incurred by Indemnitee in
connection with any Claim made, instituted or conducted by Indemnitee, in each
case, to the fullest extent permitted or required by the laws of the State of
Ohio in effect on the date hereof or as such laws may from time to time
hereafter be amended to increase the scope of such permitted or required
indemnification, reimbursement or advancement of such Expenses for (a)
indemnification or payment, advancement or reimbursement of Expenses by the
Company under any provision of this Agreement, or under any other agreement or
provision of the Constituent Documents now or hereafter in effect relating to
Indemnifiable Claims, and/or (b) recovery under any directors’ and officers’
liability insurance policies maintained by the Company, regardless in each case
of whether Indemnitee ultimately is determined to be entitled to such
indemnification, reimbursement, advance or insurance recovery, as the case may
be; provided, however, that Indemnitee shall return, without interest, any such
advance of Expenses (or portion thereof) which remains unspent at the final
disposition of the Claim to which the advance related.


5.Contribution. To the fullest extent permissible under applicable law in effect
on the date hereof or as such law may from time to time hereafter be amended to
increase the scope of such permitted or required indemnification, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the payment of any and all Indemnifiable Claims or Indemnifiable
Losses, in such proportion as is fair and reasonable in light of all of the
circumstances in order to reflect (a) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Indemnifiable Claim or Indemnifiable Loss and/or (b) the relative
fault of the Company (and its other directors, officers, employees and agents)
and Indemnitee in connection with such event(s) and/or transaction(s); provided
that such contribution shall not be required where it is determined, pursuant to
a final disposition of such Indemnifiable Claim or Indemnifiable Loss in
accordance with Section 9, that Indemnitee is not entitled to indemnification by
the Company with respect to such Indemnifiable Claim or Indemnifiable Loss.


6.Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Indemnifiable Loss, but not for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.


7.Procedure for Notification. To obtain indemnification under this Agreement in
respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee shall submit
to the Company a written request, including a brief description (based upon
information then available to Indemnitee) of such Indemnifiable Claim or
Indemnifiable Loss. If, at the time of the receipt of such request, the Company
has directors’ and officers’ liability insurance in effect under which coverage
for such Indemnifiable Claim or Indemnifiable Loss is potentially available, the
Company shall give prompt written notice of such Indemnifiable Claim or
Indemnifiable Loss to the applicable insurers in accordance with the procedures
set forth in the applicable policies. The Company shall provide to Indemnitee a
copy of such notice delivered to the applicable insurers, and copies of all
subsequent correspondence between the Company and such insurers regarding the
Indemnifiable Claim or Indemnifiable Loss, in each case substantially
concurrently with the delivery or receipt thereof by the Company. The failure by
Indemnitee to timely notify the Company of any Indemnifiable Claim or
Indemnifiable Loss will not relieve the Company from any liability hereunder
unless, and only to the extent that, the Company did not otherwise learn of such
Indemnifiable Claim or Indemnifiable Loss and such failure results in forfeiture
by the Company of substantial defenses, rights or insurance coverage.


8.Determination of Right to Indemnification.


(a)To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Indemnifiable Claim or any portion thereof or in
defense of any issue or matter therein, including without limitation through a
dismissal without prejudice, Indemnitee shall be indemnified against all
Indemnifiable Losses relating to, arising out of or resulting from such
Indemnifiable Claim in accordance with Section 2 and no Standard of Conduct
Determination (as defined in Section 8(b)) will be required. In the event that a
matter as to which there has been a dismissal without prejudice is later revived
in the same or similar form, that matter will be treated as a new Claim for all
purposes of this Agreement.


(b)To the extent that the provisions of Section 8(a) are inapplicable to an
Indemnifiable Claim that will have been finally disposed of, any determination
of whether Indemnitee has satisfied any applicable standard of conduct under
Ohio law that is a legally required condition precedent to indemnification of
Indemnitee hereunder against Indemnifiable Losses relating to, arising out of or
resulting from such Indemnifiable Claim (a “Standard of Conduct Determination”)
will be made as follows: (i) if a Change in Control shall not have occurred, or
if a Change in Control shall have occurred but Indemnitee shall have requested
that the Standard of Conduct Determination be made pursuant to this clause (i),
(A) by a majority vote of a quorum consisting of the Disinterested Directors,
(B) if such Disinterested Directors so direct, by a majority vote of a committee
of Disinterested Directors designated by a majority vote of all Disinterested
Directors, or (C) if such quorum of Disinterested Directors is not available or
if a majority of such a quorum so direct, by Independent Counsel in a written
opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee; and (ii) if a Change in Control shall have occurred and Indemnitee
shall not have requested that the Standard of Conduct Determination be made
pursuant to clause (i), by Independent Counsel in a written opinion addressed to
the Board, a copy of which shall be delivered to Indemnitee. Indemnitee will
cooperate with the person or persons making such Standard of Conduct
Determination, including providing to such person or persons, upon reasonable
advance request, any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to such determination. The Company shall
indemnify and hold harmless Indemnitee against and, if requested by Indemnitee,
shall reimburse Indemnitee for, or advance to Indemnitee, within five business
days of such request, any and all


5

--------------------------------------------------------------------------------





costs and expenses (including attorneys’ and experts’ fees and expenses)
incurred by Indemnitee in so cooperating with the person or persons making such
Standard of Conduct Determination.


(c)The Company shall use its commercially reasonable efforts to cause any
Standard of Conduct Determination required under Section 8(b) to be made as
promptly as practicable. If (i) the person or persons empowered or selected
under Section 8 to make the Standard of Conduct Determination shall not have
made a determination within 30 days after the later of (A) receipt by the
Company of written notice from Indemnitee advising the Company of the final
disposition of the applicable Indemnifiable Claim (the date of such receipt
being the “Notification Date”) and (B) the selection of an Independent Counsel,
if such determination is to be made by Independent Counsel, that is permitted
under the provisions of Section 8(e) to make such determination and (ii)
Indemnitee shall have fulfilled his/her obligations set forth in the second
sentence of Section 8(b), then Indemnitee shall be deemed to have satisfied the
applicable standard of conduct; provided that such 30-day period may be extended
for a reasonable time, not to exceed an additional 30 days, if the person or
persons making such determination in good faith requires such additional time
for the obtaining or evaluation or documentation and/or information relating
thereto.


(d)If (i) Indemnitee shall be entitled to indemnification hereunder against any
Indemnifiable Losses pursuant to Section 8(a), (ii) no determination of whether
Indemnitee has satisfied any applicable standard of conduct under Ohio law is a
legally required condition precedent to indemnification of Indemnitee hereunder
against any Indemnifiable Losses, or (iii) Indemnitee has been determined or
deemed pursuant to Section 8(b) or (c) to have satisfied any applicable standard
of conduct under Ohio law which is a legally required condition precedent to
indemnification of Indemnitee hereunder against any Indemnifiable Losses, then
the Company shall pay to Indemnitee, within five business days after the later
of (x) the Notification Date in respect of the Indemnifiable Claim or portion
thereof to which such Indemnifiable Losses are related, out of which such
Indemnifiable Losses arose or from which such Indemnifiable Losses resulted and
(y) the earliest date on which the applicable criterion specified in clause (i),
(ii) or (iii) above shall have been satisfied, an amount equal to the amount of
such Indemnifiable Losses.


(e)If a Standard of Conduct Determination is to be made by Independent Counsel
pursuant to Section 8(b)(i), the Independent Counsel shall be selected by the
Board of Directors, and the Company shall give written notice to Indemnitee
advising him or her of the identity of the Independent Counsel so selected. If a
Standard of Conduct Determination is to be made by Independent Counsel pursuant
to Section 8(b)(ii), the Independent Counsel shall be selected by Indemnitee,
and Indemnitee shall give written notice to the Company advising it of the
identity of the Independent Counsel so selected. In either case, Indemnitee or
the Company, as applicable, may, within five business days after receiving
written notice of selection from the other, deliver to the other a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
satisfy the criteria set forth in the definition of “Independent Counsel” in
Section 1(i), and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person or
firm so selected will act as Independent Counsel. If such written objection is
properly and timely made and substantiated, (i) the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit and
(ii) the non-objecting party may, at its option, select an alternative
Independent Counsel and give written notice to the other party advising such
other party of the identity of the alternative Independent Counsel so selected,
in which case the provisions of the two immediately preceding sentences and
clause (i) of this sentence shall apply to such subsequent selection and notice.
If applicable, the provisions of clause (ii) of the immediately preceding
sentence shall apply to successive alternative selections. If no Independent
Counsel that is permitted under the foregoing provisions of this Section 8(e) to
make the Standard of Conduct Determination shall have been selected within 30
days after the Company gives its initial notice pursuant to the first sentence
of this Section 8(e) or Indemnitee gives its initial notice pursuant to the
second sentence of this Section 8(e), as the case may be, either the Company or
Indemnitee may petition the Federal or state courts of Ohio for resolution of
any objection which shall have been made by the Company or Indemnitee to the
other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person or firm selected by the court or by such other
person as the court shall designate, and the person or firm with respect to whom
all objections are so resolved or the person or firm so appointed will act as
Independent Counsel. In all events, the Company shall pay all of the fees and
expenses of the Independent Counsel incurred in connection with the Independent
Counsel’s determination pursuant to Section 8(b).


9.Presumption of Entitlement.


(a)     In making a determination of whether Indemnitee has been successful on
the merits or otherwise in defense of any Indemnifiable Claim or any portion
thereof or in defense of any issue or matter therein, the Company acknowledges
that a resolution, disposition or outcome short of dismissal or final judgment,
including outcomes that permit Indemnitee to avoid expense, delay,
embarrassment, injury to reputation, distraction, disruption or uncertainty, may
constitute such success. In the event that any Indemnifiable Claim or any
portion thereof or issue or matter therein is resolved or disposed of in any
manner other than by adverse judgment against Indemnitee (including any
resolution or disposition thereof by means of settlement with or without payment
of money or other consideration), it shall be presumed that Indemnitee has been
successful on the merits or otherwise in defense of such Indemnifiable Claim or
portion thereof or issue or matter therein. The Company may overcome such
presumption only by its adducing clear and convincing evidence to the contrary.


(b)     In making any Standard of Conduct Determination, the person or persons
making such determination shall presume that Indemnitee has satisfied the
applicable standard of conduct, and the Company may overcome such presumption
only by its adducing clear and convincing evidence to the contrary. Any Standard
of Conduct Determination that is adverse to Indemnitee may be challenged by the
Indemnitee in the state or Federal courts in Ohio. No determination by the
Company (including


6

--------------------------------------------------------------------------------





by its directors or any Independent Counsel) that Indemnitee has not satisfied
any applicable standard of conduct shall be a defense to any Claim by Indemnitee
for indemnification or reimbursement or advance payment of Expenses by the
Company hereunder or create a presumption that Indemnitee has not met any
applicable standard of conduct.
(c)     Without limiting the generality or effect of Section 9(b), (i) to the
extent that any Indemnifiable Claim relates to any entity or enterprise (other
than the Company) referred to in clause (i) of the first sentence of the
definition of “Indemnifiable Claim,” Indemnitee shall be deemed to have
satisfied the applicable standard of conduct if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
interests of such entity or enterprise (or the owners or beneficiaries thereof,
including in the case of any employee benefit plan the participants and
beneficiaries thereof) and, with respect to any criminal action or proceeding,
had no reasonable cause to believe that his or her conduct was unlawful, and
(ii) in all cases, any belief of Indemnitee that is based on the records or
books of account of the Company, including financial statements, or on
information supplied to Indemnitee by the directors or officers of the Company
in the course of their duties, or on the advice of legal counsel for the
Company, the Board, or any committee of the Board, or on information or records
given or reports made to the Company, the Board, or any committee of the Board
by an independent certified public accountant or by an appraiser or other expert
selected by or on behalf of the Company, the Board, or any committee of the
Board shall be deemed to be reasonable.


10.No Other Presumption. For purposes of this Agreement, the termination of any
Claim by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, will not create
a presumption that Indemnitee did not meet any applicable standard of conduct or
that indemnification hereunder is otherwise not permitted.


11.Non-Exclusivity. The rights of Indemnitee hereunder will be in addition to
any other rights Indemnitee may have under the Constituent Documents, or the
substantive laws of the Company’s jurisdiction of incorporation, any other
contract or otherwise (collectively, “Other Indemnity Provisions”); provided,
however, that (a) to the extent that Indemnitee otherwise would have any greater
right to indemnification under any Other Indemnity Provision, Indemnitee will be
deemed to have such greater right hereunder and (b) to the extent that any
change is made to any Other Indemnity Provision which permits any greater right
to indemnification than that provided under this Agreement as of the date
hereof, Indemnitee will be deemed to have such greater right hereunder. The
Company will not adopt any amendment to any of the Constituent Documents the
effect of which would be to deny, diminish or encumber Indemnitee’s right to
indemnification under this Agreement or any Other Indemnity Provision.


12.Liability Insurance and Funding. For the duration of Indemnitee’s service as
a director or officer of the Company, and thereafter for so long as Indemnitee
shall be subject to any pending or possible Indemnifiable Claim, the Company
shall use commercially reasonable efforts (taking into account the scope and
amount of coverage available relative to the cost thereof) to cause to be
maintained in effect policies of directors’ and officers’ liability insurance
providing coverage for directors and/or officers of the Company that is at least
substantially comparable in scope and amount to that provided by the Company’s
current policies of directors’ and officers’ liability insurance. Upon request,
the Company shall provide Indemnitee with a copy of all directors’ and officers’
liability insurance applications, binders, policies, declarations, endorsements
and other related materials, and shall provide Indemnitee with a reasonable
opportunity to review and comment on the same. Without limiting the generality
or effect of the two immediately preceding sentences, the Company shall not
discontinue or significantly reduce the scope or amount of coverage from one
policy period to the next (i) without the prior approval thereof by a majority
vote of the Incumbent Directors, even if less than a quorum, or (ii) if at the
time that any such discontinuation or significant reduction in the scope or
amount of coverage is proposed there are no Incumbent Directors, without the
prior written consent of Indemnitee (which consent shall not be unreasonably
withheld or delayed). As long as commercially available, in all policies of
directors’ and officers’ liability insurance obtained by the Company, Indemnitee
shall be named as an insured in such a manner as to provide Indemnitee the same
rights and benefits, subject to the same limitations, as are accorded to the
Company’s directors and officers most favorably insured by such policy. To the
extent requested by Indemnitee, the Company may, in its sole discretion and at
any time and from time to time, provide security to Indemnitee for the Company’s
obligations under this Agreement through a bank line of credit, funded trust or
other collateral. Any such security, once provided to Indemnitee, may not be
revoked or released without the prior written consent of the Indemnitee, which
consent will not be unreasonably withheld; provided that any such bank line of
credit, funded trust or other collateral arrangement may be terminated by the
Company if it is subsequently determined that Indemnitee was not entitled to
indemnification or advancement of expenses under this Agreement.


13.Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the related rights of
recovery of Indemnitee against other persons or entities (other than
Indemnitee’s successors), including any entity or enterprise referred to in
clause (i) of the definition of “Indemnifiable Claim” in Section 1(g).
Indemnitee shall execute all papers reasonably required to evidence such rights
(all of Indemnitee’s reasonable Expenses, including attorneys’ fees and charges,
related thereto to be reimbursed by or, at the option of Indemnitee, advanced by
the Company).


14.No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Indemnifiable
Losses to the extent Indemnitee has otherwise actually received and is entitled
to retain payment (net of Expenses incurred in connection therewith and any
repayment by Indemnitee made with respect thereto) under any insurance policy,
the Constituent Documents and Other Indemnity Provisions or otherwise (including
from any entity or enterprise referred to in clause (i) of the definition of
“Indemnifiable Claim” in Section 1(g)) in respect of such Indemnifiable Losses
otherwise indemnifiable hereunder.




7

--------------------------------------------------------------------------------





15.Defense of Claims. The Company shall be entitled to participate in the
defense of any Indemnifiable Claim or to assume the defense thereof, with
counsel reasonably satisfactory to the Indemnitee (which may include counsel for
the carrier); provided that if Indemnitee believes, after consultation with
counsel selected by Indemnitee, that (a) the use of counsel chosen by the
Company to represent Indemnitee would present such counsel with an actual or
potential conflict, (b) the named parties in any such Indemnifiable Claim
(including any impleaded parties) include both the Company and Indemnitee and
Indemnitee shall conclude that there may be one or more legal defenses available
to Indemnitee that are different from or in addition to those available to the
Company, or (c) any such representation by such counsel would be precluded under
the applicable standards of professional conduct then prevailing, then
Indemnitee shall be entitled to retain separate counsel (but not more than one
law firm plus, if applicable, local counsel in respect of any particular
Indemnifiable Claim) at the Company’s expense. The Company shall not be liable
to Indemnitee under this Agreement for any amounts paid in settlement of any
threatened or pending Indemnifiable Claim effected without the Company’s prior
written consent. The Company shall not, without the prior written consent of the
Indemnitee, effect any settlement of any threatened or pending Indemnifiable
Claim to which the Indemnitee is, or could have been, a party unless such
settlement (a) solely involves the payment of money, (b) does not include an
admission of fault of Indemnitee, (c) does not materially adversely affect the
Indemnitee’s defense in any other pending suit or proceeding involving the
Company or any of its current or former directors and officers, and (d) and
includes a complete and unconditional release of the Indemnitee from all
liability on any claims that are the subject matter of such Indemnifiable Claim.
Neither the Company nor Indemnitee shall unreasonably withhold its consent to
any proposed settlement; provided that Indemnitee may withhold consent to any
settlement that does not provide a complete and unconditional release of
Indemnitee and provided further that the failure by the Company or the
Indemnitee to respond to a proposed settlement for a period of more than ten
consecutive business days will constitute unreasonably withholding consent. To
the fullest extent permitted by Ohio law, the Company’s assumption of the
defense of a Claim pursuant to this Section 16 will constitute an irrevocable
acknowledgement by the Company that any Expenses incurred by or for the account
of Indemnitee in connection therewith are indemnifiable by the Company under
this Agreement.


16.Successors and Binding Agreement. (a) The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise, and including any holding company as described in ORC
§1701.802(A), or any successor provision) to all or substantially all of the
business or assets of the Company, by agreement in form and substance
satisfactory to Indemnitee and his or her counsel, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no such succession had taken place. This
Agreement shall be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any person acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise,
and including any holding company as described in ORC §1701.802(A), or any
successor provision (and such successor will thereafter be deemed to be the
“Company” for purposes of this Agreement), but shall not otherwise be assignable
or delegatable by the Company.


(b)This Agreement shall inure to the benefit of and be enforceable by the
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.


(c)This Agreement is personal in nature and neither of the parties hereto shall,
without the consent of the other, assign or delegate this Agreement or any
rights or obligations hereunder except as expressly provided in Sections 16(a)
and 16(b). Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder shall not be assignable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by the Indemnitee’s will or by the laws of descent and distribution,
and, in the event of any attempted assignment or transfer contrary to this
Section 16(c), the Company will have no liability to pay any amount so attempted
to be assigned or transferred.


17.Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when hand delivered or dispatched by electronic mail
transmission (with receipt thereof confirmed orally or electronically), or five
business days after having been mailed by United States registered or certified
mail, return receipt requested, postage prepaid or one business day after having
been sent for next-day delivery by a nationally recognized overnight courier
service, addressed to the Company (to the attention of the Secretary of the
Company) and to Indemnitee at the applicable address shown on the signature page
hereto, or to such other address as any party may have furnished to the other in
writing and in accordance herewith, except that notices of changes of address
will be effective only upon receipt.


18.Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Ohio, without giving effect to the principles
of conflict of laws of such State. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the state and Federal courts in Ohio
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state or Federal courts in Ohio.


19.Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal. In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties thereto shall take all such action as may be necessary or


8

--------------------------------------------------------------------------------





appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal.


20.Miscellaneous. No provision of this Agreement may be waived, modified or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Indemnitee and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement. This Agreement
will supersede and replace any and all prior indemnification agreements between
the Company and Indemnitee.


21.Legal Fees and Expenses. It is the intent of the Company that Indemnitee not
be required to incur legal fees and or other Expenses associated with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Indemnitee
hereunder. Accordingly, without limiting the generality or effect of any other
provision hereof, if it should appear to Indemnitee that the Company has failed
to comply with any of its obligations under this Agreement (including its
obligations under Section 3) or in the event that the Company or any other
person takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, the Company irrevocably
authorizes the Indemnitee from time to time to retain counsel of Indemnitee’s
choice, at the expense of the Company as hereafter provided, to advise and
represent Indemnitee in connection with any such interpretation, enforcement or
defense, including without limitation the initiation or defense of any
litigation or other legal action, whether by or against the Company or any
director, officer, shareholder or other person affiliated with the Company, in
any jurisdiction. Without respect to whether Indemnitee prevails, in whole or in
part, in connection with any of the foregoing, the Company will pay and be
solely financially responsible for any and all attorneys’ and related fees and
expenses incurred by Indemnitee in connection with any of the foregoing to the
fullest extent permitted or required by the laws of the State of Ohio in effect
on the date hereof or as such laws may from time to time hereafter be amended to
increase the scope of such permitted or required payment of such fees and
expenses.


22.Certain Interpretive Matters. Unless the context of this Agreement otherwise
requires, (a) “it” or “its” or words of any gender include each other gender,
(b) words using the singular or plural number also include the plural or
singular number, respectively, (c) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement, (d) the terms
“Article,” “Section,” unless referring to statutory provisions, “Annex” or
“Exhibit” refer to the specified Article, Section, Annex or Exhibit of or to
this Agreement, (e) the terms “include,” “includes” and “including” will be
deemed to be followed by the words “without limitation” (whether or not so
expressed), (f) the word “or” is disjunctive but not exclusive, and (g)
descriptive headings of the Sections and subsections of this Agreement are
inserted for convenience only and will not control or affect the meaning or
construction of any of the provisions of this Agreement. Whenever this Agreement
refers to a number of days, such number will refer to calendar days unless
business days are specified and whenever action must be taken (including the
giving of notice or the delivery of documents) under this Agreement during a
certain period of time or by a particular date that ends or occurs on a
non-business day, then such period or date will be extended until the
immediately following business day. As used herein, “business day” means any day
other than Saturday, Sunday or a United States federal holiday.


23.Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together shall
constitute one and the same agreement.












































9

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused its duly authorized representative to
execute and the Indemnitee has executed this Agreement as of the date first
above written.


FirstEnergy Corp., 76 South Main Street
Akron, Ohio 44308
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
, "Indemnitee"
[Address]
 
 
 
 









10

--------------------------------------------------------------------------------






EXHIBIT A
UNDERTAKING


1.This Undertaking is submitted pursuant to the Director and Officer
Indemnification Agreement, dated _____________ _____, 20___, between FirstEnergy
Corp., an Ohio corporation (the “Company”), and the undersigned.


2.I am requesting advancement or payment of Expenses that I have reasonably
incurred or will reasonably incur in defending an Indemnifiable Claim referred
to in the aforesaid Director and Officer Indemnification Agreement.


The Expenses for which payment is requested are, in general, all expenses
related to
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

            
Part A1


I hereby undertake to (a) repay all amounts paid pursuant hereto if it is proved
by clear and convincing evidence in a court of competent jurisdiction that my
action or failure to act which is the subject of the matter described herein
involved an act or omission undertaken with deliberate intent to cause injury to
the Company or undertaken with reckless disregard for the best interests of the
Company, or to the extent such amounts are not ultimately used as permitted and
(b) reasonably cooperate with the Company concerning the action, suit,
proceeding or claim.




_______________________________
[INDEMNITEE NAME]




















































_______________________________
    1 The Indemnitee shall not be eligible to execute Part A of this Undertaking
if (x) at the time of the Indemnitee’s act or omission at issue, the Articles or
the Regulations of the Company prohibit such advances by specific reference to
the Ohio Revised Code (the “ORC”) §1701.13(E)(5)(a), or any successor provision,
(y) the only liability asserted against the Indemnitee is in an action, suit, or
proceeding on the Company’s behalf pursuant to ORC §1701.95, or any successor
provision, or (z) the Board of Directors determines, by a majority vote of a
quorum consisting of the Disinterested Directors, the only liability asserted
against the Indemnitee in the subject action, suit or proceeding is in the
Indemnitee’s role as an officer of the Company. In the event that the Indemnitee
is eligible to and does execute both Part A and Part B hereof, the costs,
charges, and expenses which are paid by the Company pursuant hereto shall be
required to be repaid by the Indemnitee only if the Indemnitee is required to do
so under the terms of both Part A and Part B.




11

--------------------------------------------------------------------------------







Part B


I hereby undertake to repay all amounts paid pursuant hereto if it ultimately is
determined that I am not entitled to be indemnified by the Company under the
aforesaid Director and Officer Indemnification Agreement or otherwise.




_______________________________
[Signature of Indemnitee]




12